The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed on 15 August 2022 has been reviewed, found acceptable and has replaced the original specification.
The disclosure is objected to because of the following informalities found in the substitute specification: Page 10, in paragraph [0063], 4th line therein, note that --(Fig. 2)-- should be inserted after “10” for consistency with the labeling in that drawing; 5th line therein, note that it is unclear whether the reference to “Fig. 2” would be appropriate, especially since “waveguide 2” is not depicted in Fig. 2 and thus appropriate clarification is needed; 7th, 8th, 9th, 16th, 17th lines therein, note that the recitations of “textured surface 15” (i.e. 7th line therein), of “protruding elements 15” (i.e. 8th, 16th & 17th lines therein), of “periodic or quasi-periodic structures 15” (i.e. 9th & 10th lines therein) do not appear to provide consistent terminology associated with the same reference label “15” and thus appropriate clarification is needed; 7th line therein, note that --as-- should be inserted after “denoted” for idiomatic clarity; 18th line therein, note that it is unclear whether the recitation of “λ3/4” would be an accurate and appropriate characterization of such a wavelength and thus appropriate clarification is needed; 19th line therein, it is noted that a --,-- should be inserted after “1” for an appropriate characterization. Page 10, in paragraph [0064], 4th & 5th lines therein, note that it is unclear whether the reference to “Fig. 2” would be appropriate, especially since “smooth surface 4” is not depicted in Fig. 2 and thus appropriate clarification is needed. Page 17, in paragraph [0082], 4th line therein, note that the reference to hole “120” are vague in meaning, especially since Fig. 3B does not actually depict such holes and thus appropriate clarification is needed. Page 18, in paragraph [0082], 9th line therein, note that a --,-- should be inserted after “111” for grammatical clarity. Page 18, in paragraph [0083], 4th & 5th lines therein, it is noted that --(Fig. 3B)-- should be inserted after “111” (i.e. 4th line therein) and inserted after “15” (i.e. 5th line therein) for consistency with the labeling in that drawing. Page 19, in paragraph [0085], 8th line therein, it is noted that the reference to “Figs. 1-4B” should be rewritten as --1, 2, 3A, 3B, 3C, 3D, 4A and 4B-- for clarity and completeness of description. Page 28, in paragraph [0118], second line therein, note that the subscripted parameter (i.e. δ) associated with “λ” is vague in meaning as to whether such is the proper parameter, and thus appropriate clarification is needed. In general, applicants’ should review the details description of individual drawings to ensure that reference labels described therein are consistent with the labeling in the corresponding drawing and for those instances in which the specification description and drawing designations are not consistent, then an appropriate reference to a different drawing in which the labeled feature actually appears would be appropriate.  Appropriate correction is required.
The drawings are objected to because of the following: In Fig. 7B, note that a reference label --23B-- still needs to be provided such as to be commensurate with the description in paragraph [0094]; In Fig. 11, note that a reference label --15D-- still needs to be provided such as to be commensurate with the description in paragraph [0120].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15; 16-20; 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 27, note that it is unclear whether the recitation of the rim or ridge “protruding beyond outer ends of the protruding element” would be an accurate characterization of this aspect of the invention and thus appropriate clarification is needed.
In claim 1, line 28 and in claim 21, lines 12, 14, note that it is unclear how “the surface” as recited in these claims would relate to the earlier recitation of “a (first) surface” (i.e. one in the same surface, distinctly different surfaces, etc.) and thus appropriate clarification is needed.
In claim 3, note that in view of the limitations added to amended claim 1, it is unclear whether the subject matter as recited herein can properly depend from amended claim 1 and thus appropriate clarification is needed.
In claims 9, 13, 20, note that it is unclear how “rim or ridge sections”, as recited herein relate to the “rim or ridge”, as recited in claims 1 & 16, respectively (i.e. one in the same feature, distinctly different features, etc.) and thus appropriate clarification is needed.
In claim 13, line 1, note that “the rim or ridge sections” would appear to lack strict antecedent basis with respect to claim 1, if such features are not one in the same with the “rim or ridge” as recited in claim 1. Appropriate clarification is needed.
In claim 15, line 3, note that it is unclear as to which one of the “protruding elements”, as recited in claim 1 is intended by “the protruding element”, recited herein.
In claim 16, line 21, note that the recitation of “the gap” is unclear, as to which one of the “first gap” or “second gap” is intended by such a recitation of “the gap” and thus appropriate clarification is needed; line 27, note that it is unclear how “surfaces”, as recited herein relates to other “surfaces” (e.g. first surface) recited earlier in the claim (i.e. one in the same surface, distinctly different surfaces, etc.) and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 4, last line, note that --through the waveguide flange adapter element-- should be inserted after “interconnected” for an appropriate characterization.
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive.
Regarding the rejection based on prior art, applicants’ have amended independent claim 1 to include the limitation that rims or ridges surround the protruding portions and assert that the prior art of record fails to teach or suggest such a limitation.
Upon further reconsideration, the examiner is persuaded that the amended claims do indeed distinguish over the prior art of record and therefore has withdrawn the rejection based on prior art.
Regarding the objections to the specification and drawings as well as the rejection of claims as being indefinite, applicants’ contend that the issues with respect to the specification, drawing and claims have been adequately addressed by the response.
The examiner acknowledges that a majority of the objections to the specification and drawings, as well as the rejection of claims as being indefinite have been satisfactorily addressed by applicants’ response. However, it should be note that certain objections to the specification and drawings, as well as certain rejections of the claims based on indefiniteness remain outstanding, as set forth in the above Office action. Accordingly, applicants’ are required to address these outstanding objections and rejections I the next response.
Claims 1-15; 16-20; 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee